Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 10-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture Enhancement for Flexible Mobile Service Steering (Release 13)”, hereinafter “3GPP”.

Regarding claim 1, 
3GPP teaches a method for a Machine to Machine (M2M) service supporting service capabilities through a set of Application Programming Interfaces (APIs), the method comprising: 
performing a policy provision for value added services (VAS) with a traffic steering function; adding meta data to a data packet based on the policy provision (6.1.1.1.1, 6.1.1.1.3.1, policy provisioning and addition of traffic steering related information); and 

sending the data packet to the traffic steering function, wherein the meta data is used by the traffic steering function for steering the data packet through the VAS (6.1.1.1.1, 6.1.1.1.3.1, sending packet based on policy provisioning and addition of traffic steering relating information where information is used to steer data packet).

Regarding claim 2, 15,
3GPP teaches:
wherein the meta data includes a sequence used by the VAS to process the data packet provision (6.1.1.1.1, 6.1.1.1.3.1).



Regarding claim 3, 16,
3GPP teaches:
wherein the meta data includes one or more attributes associated with an addressed resource for a selected VAS (6.1.1.1.1, 6.1.1.1.3.1).

Regarding claim 10,
3GPP teaches:
wherein the policy provision is associated with one or more attributes of traffic (6.1.1.1.1, 6.1.1.1.3.1).


Regarding claim 11,
3GPP teaches:
wherein a policy provisioned by the policy provision indicates one or more attributes of addressed resources for determining if data should be processed by a particular VAS in a particular order (6.1.1.1.1, 6.1.1.1.3.1, policy provisioned determines that a particular service should processes the data initially).

Claim 14 is addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 12-13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of “Toward a Standardized Common M2M Service Layer Platform: Introduction to oneM2M” to Swetina et al (hereinafter “Swetina’”).
.


Regarding claim 4, 17,
3GPP fails to teach but Swetina teaches:
wherein the one or more attributes include a reference of a selected value added service (VAS) or a type of a Create, Retrieve, Update, and Delete (CRUD) operation (pg. 22, CRUD commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Swetina. The motivation to do so is that the teachings of Swetina would have been advantageous in terms of facilitating system extension, support for new services, and interoperability between systems as well as to facilitate smart grids and smart city infrastructure (Swetina, abstract, introduction, pg. 20-23).


Regarding claim 12, 19,
3GPP fails to teach but Swetina teaches:
wherein the M2M service is provided as a middleware service for IoT services, the middleware service being a service layer located on top of network protocol stacks (pg. 20-22, 25). Motivation to include Swetina is the same as presented above. 

Regarding claim 13, 20,
3GPP fails to teach but Swetina teaches:
wherein the service layer is defined according to ETSI/oneM2M standard (pg. 20-22, 25). Motivation to include Swetina is the same as presented above.


Claim 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of US 20030181203 to Cheshire.


Regarding claim 5, 18,
3GPP fails to teach wherein the meta data includes one or more security keys and one or more security algorithm types used by the VAS to decrypt and re-encrypt the data packet. However,  Cheshire teaches: wherein the meta data includes one or more security keys and one or more security algorithm types to decrypt and re-encrypt the data packet (¶ 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Brown. The motivation to do so is that the teachings of Cheshire would have been advantageous in terms of providing network security (Cheshire, ¶ 27).




Claim 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of US 20160173634 to Newton. 

Regarding claim 9,
3GPP fails to teach: wherein the meta data includes one or more network conditions for determining if traffic should be compressed, re-encoded, encrypted, buffered or cached by VAS.
	However, Newton teaches wherein the meta data includes one or more network conditions for determining if traffic should be compressed, re-encoded, encrypted, buffered or cached (¶ 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Newton. The motivation to do so is that the teachings of Newton would have been advantageous in terms of enforcing caching policy (Newton, ¶ 30-35).

Regarding claim 7,
3GPP fails to teach: wherein the meta data includes a sleep schedule associated with one or more addressed devices, wherein the sleep schedule is associated with determining if data should be cached by the VAS and a duration of time associated with caching the data.
However, Newton teaches wherein the meta data includes a sleep schedule associated with one or more addressed devices, wherein the sleep schedule is associated with determining if data should be cached by the VAS and a duration of time associated with caching the data (¶ 30-35, meta data including caching policy specifying duration of time associated with caching). Motivation to include Newton is the same as presented above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of US 10,757,672 to Knas. 

Regarding claim 8,
3GPP fails to teach: wherein the meta data includes a user status of one or more target devices and the user status is associated with determining one or more types of advertisements to be inserted in a flow or if a software download should be buffered in a selected VAS until a later time. However, Knas teaches: wherein the meta data includes a user status of one or more target devices and the user status is associated with determining one or more types of advertisements to be inserted in a flow or if a software download should be buffered in a selected VAS until a later time (col. 4:25-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Knas. The motivation to do so is that the teachings of Knas would have been advantageous in terms of facilitating the provisioning of advertisement content (Knas, col. 4:25-50).




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445